155 F.3d 558
Johnathan COLE, Appellant,v.James Purkett, Superintendent at Farmington CorrectionalCenter, Appellee.
No. 97-4336.
United States Court of Appeals, Eighth Circuit.
Submitted May 15, 1998.Decided July 8, 1998.

Appeal from the United States District Court for the Eastern District of Missouri.
Before BEAM, LOKEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Johnathan Cole appeals the district court's1 denial of his pro se petition for a writ of habeas corpus.  He claims that the prosecution's evidence in his state trial was so constitutionally insufficient as to deny him due process of law under the Fourteenth Amendment.  Specifically, Cole argues that the testimony of four police officers who claim to have seen him in possession of cocaine is inconsistent with a videotape of the drug transaction and Cole's subsequent arrest.  The inconsistency, argues Cole, resulted in a verdict unsupported by substantial evidence.  The district court held that the officers' credibility and inconsistencies in the testimony were questions for the jury and did not go to the submissibility of the state's case.  After carefully reviewing the entire record, including the videotape,2 the trial transcripts, and the parties' briefs, we conclude that the judgment of the district court was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Carol E. Jackson, United States District Judge for the Eastern District of Missouri, adopting the Report and Recommendation of the Honorable Terry I. Adelman, United States Magistrate Judge for the Eastern District of Missouri


2
 We grant Cole's motion to supplement the record with a copy of the videotape admitted into evidence at his trial